DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 12/10/20.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 15-18, 21, 23, and 29 under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2014/0158992 A1) as set forth in the Non-Final Rejection filed 09/24/20 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

8.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (JP 2009-021336 A).	
Yasukawa et al. discloses an organic electroluminescent (EL) device comprising the following layers:  anode, light-emitting layer, electron-transporting layer, and cathode ([0030]); the electron-transporting layer comprises compounds of the following form:

    PNG
    media_image1.png
    177
    280
    media_image1.png
    Greyscale

([0033]) where Cz = carbazolyl, Ar = arylene or heteroarylene group, and X1-3 = CR or N (at least one being nitrogen) ([0034]).  An embodiment is disclosed:  

    PNG
    media_image2.png
    235
    400
    media_image2.png
    Greyscale

(page 72).  Yasukawa et al. discloses that the light-emitting layer comprises a host material combined with (phosphorescent)) dopant material represented by general formula (A) ([0158], [0173]-[0176], [0240]); they are combined into a mixture ([0172]).  Yasukawa et al. discloses that the host material “is not particularly limited,” and is a carbazole derivative or nitrogen-containing heterocyclic compound with electron-transporting ability ([0160], [0166]).  However, Yasukawa et al. does not explicitly disclose an embodiment fully encompassed by formula (1) as defined by the Applicant, particularly in regards to the substitution position of the “-L-HetAr” group.  Nevertheless, it would have been obvious to modify HB-62 (above) such that Y1 = O, A = CR1 (with R1 = hydrogen), L = single bond, HetAr = formula (2) as defined by the Applicant (with X = N or CR2; R2 = aromatic ring system having 6 aromatic ring atoms (phenyl)), and N1 = formula (6) as recited by the Applicant (with A = W = CR1 (with R1 = H)).  The motivation .  

9.	Claims 15-18, 21, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (JP 2009-021336 A) in view of Nowatari et al. (US 2011/0233530 A1).
	Yasukawa et al. discloses an organic electroluminescent (EL) device comprising the following layers:  anode, light-emitting layer, electron-transporting layer, and cathode ([0030]); the electron-transporting layer comprises compounds of the following form:

    PNG
    media_image1.png
    177
    280
    media_image1.png
    Greyscale

([0033]) where Cz = carbazolyl, Ar = arylene or heteroarylene group, and X1-3 = CR or N (at least one being nitrogen) ([0034]).  An embodiment is disclosed:  

    PNG
    media_image2.png
    235
    400
    media_image2.png
    Greyscale

(page 72).  Yasukawa et al. discloses that the light-emitting layer comprises a host material combined with (phosphorescent)) dopant material represented by general formula (A) ([0158], [0173]-[0176], [0240]); they are combined into a mixture ([0172]).  Yasukawa et al. discloses that the host material “is not particularly limited,” and is a carbazole derivative or nitrogen-containing heterocyclic compound with electron-transporting ability ([0160], [0166]).  However, Yasukawa et al. does not explicitly disclose 1) an embodiment fully encompassed by formula (1) as defined by the Applicant, particularly in regards to the substitution position of the “-L-HetAr” group 2) nor that a compound of formula (1) as recited by the Applicant is in a mixture with a phosphorescent emitter. 
	Regarding point 1, it would have been obvious to modify HB-62 (above) such that Y1 = O, A = CR1 (with R1 = hydrogen), L = single bond, HetAr = formulae (2) and (2-1) as defined by the Applicant (with X = N or CR2; R2 = aromatic ring system having 6 aromatic ring atoms (phenyl)), and N1 = formulae (6) and (6-1) as recited by the Applicant (with A = W = CR1 (with R1 = H); m = 0); n = 0 of formula (1a) as defined by the Applicant; R1 = hydrogen of formulae (1b) to (1g) as recited by the Applicant.  The motivation is provided by the fact that the modification merely involves change in the substitution position of the substituted triazinyl group (by one position on the 
	Regarding point 2, Nowatari et al. discloses an organic EL device discloses a light-emitting layer wherein the method of emission involves dispersion of phosphorescent dopant material in a host material; compounds having an electron-transporting property are used as host material, including carbazole derivatives ([0104]-[0105]).  It would have been obvious to utilize the inventive compounds as disclosed by Yasukawa et al. (such as HB-62) also as host material in its organic EL device.  The motivation is provided by the disclosure of Nowatari et al., which teaches the viability of using such electron-transporting compounds as host material in the light-emitting layer of an organic EL device (that is combined with phosphorescent dopant material), thus rendering the production predictable with a reasonable expectation of success.

Response to Arguments
10.	Applicant’s arguments on pages 14-16 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY YANG/Primary Examiner, Art Unit 1786